--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
PROPOSED FINANCING

 
 
OF

 
 
ORYON HOLDINGS, INC.

 




By reading the information contained within this document, the recipient agrees
with Oryon Holdings, Inc. (the “Company”) to maintain in confidence such
information, together with any other non-public information regarding the
Company obtained from the Company or its agents during the course of the
proposed financing.  The Company has caused these materials to be delivered to
you in reliance upon such agreement and upon Rules promulgated under Regulation
FD by the Securities and Exchange Commission.



 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, OFFERED TO SALE, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT PURSUANT TO (i) A REGISTRATION STATEMENT RELATING TO THE SECURITIES WHICH
IS EFFECTIVE UNDER THE SECURITIES ACT, (ii) A NON-US PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (iii) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT OR (iv) AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS IS AVAILABLE.
 

 
 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 
SUMMARY OF OFFERING
 
This Confidential Summary of Offering is not intended to be contractually
binding, other than the section entitled “Confidential Information” and is
subject in all respects (other than with respect to such section) to the
execution of the Securities Purchase Agreement.
 
Issuer:
 
Oryon Holdings, Inc., a Nevada corporation (the “Company”).
Securities Offered:
 
Up to 6,000,000 units (“Units”) of the Company, each Unit consisting of 1 share
of the Company’s common stock, $0.001 par value (the “Shares”), and warrants in
the form attached to the Securities Purchase Agreement as Exhibit A (the
“Warrants”) exercisable to purchase 1 share of common stock of the Company at an
exercise price of $0.75 per share (the “Warrant Shares”), in accordance with the
terms and conditions set forth in Annex I  (the “Offering”).  The Offering,
subject to authorization from the Board of Directors of the Company, will be
completed on a best efforts basis and is subject to adjustment by the Company.
Purchase Price:
 
$0.50 per Unit.
Closing Date:
 
The Company and each Investor shall execute a Securities Purchase Agreement in
substantially the form set forth herein.  The closing of the Offering shall
occur continuously as subscriptions and proceeds are received, and certificates
representing the Shares shall be issued to each Investor and funds paid to the
Company (each a “Closing Date”).  However, the final Closing Date shall be no
later than March 31, 2013.
Use of Proceeds
 
For general working capital.
Investor Qualifications:
 
Investor must be an “accredited investor” as defined in Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), or Investor must be a
non-“U.S. Person” as defined in Regulation S of the Securities Act, and must
represent and warrant to the Company that it is acquiring the Units for
investment with no present intention of distributing any of the Units.  The
Securities Purchase Agreement contains other appropriate representations and
warranties of Investor to the Company.
Securities Certificates:
 
Certificates evidencing the Shares which are delivered to Investor within seven
days of each closing, will bear a restrictive legend stating that such
securities have been sold pursuant to the Securities Purchase Agreement and that
the shares may not be resold except as permitted under the Securities Act
pursuant to a Registration Statement that has been declared effective or an
exemption therefrom, and may be resold subject to certain limitations and
procedures agreed to in the Securities Purchase Agreement.
Warrants:
 
Warrants may be exercisable for a period of 5 years after the date of grant and
will be issued in the form attached as Exhibit A to the Securities Purchase
Agreement and Warrant Shares shall be delivered to Investor within seven days of
each exercise.
Risk Factors:
 
The securities offered hereby involve a high degree of risk. Investor must read
the disclosure relating to the risks affecting the Company as set forth in Annex
II of the Securities Purchase Agreement, in addition to documents filed by the
Company with the SEC under the Securities Exchange Act of 1934, as amended.
OTC Market Symbol:
 
ORYN
Confidential Information:
 
The recipient of this Confidential Summary of Offering and the materials
attached hereto agrees with the Company to maintain in confidence this disclosed
information, together with any other non-public information regarding the
Company obtained from the Company, or its agents during the course of the
proposed Offering.  The Company has caused these materials to be delivered to
Investor in reliance upon such agreement and upon Rules promulgated by the SEC
pursuant to Regulation FD.
Transfer Agent:
 
HOLLADAY STOCK TRANSFER, INC.
2939 N 67th Place
Scottsdale, AZ 85251



 
 
1

--------------------------------------------------------------------------------

 

INSTRUCTION SHEET FOR INVESTOR


(to be read in conjunction with the entire Securities Purchase Agreement)


A.           Complete the following items in the Securities Purchase Agreement:
 
1.           Provide the information regarding the Investor requested on the
Signature Page to the Securities Purchase Agreement.  Please submit a separate
Securities Purchase Agreement for each individual person/entity that will hold
the Units.  The Securities Purchase Agreement must be executed by an individual
authorized to bind the Investor.  Please also complete an Accredited Investor
Questionnaire enclosed herein if you are a citizen, resident or entity formed in
the United States.


2.           Return the signed Securities Purchase Agreement and the Accredited
Investor Questionnaire (if applicable) by fax and send the original signed
Securities Purchase Agreement and Accredited Investor Questionnaire (if
applicable) by overnight mail to:


Greenberg Traurig, LLP
Attention: Mark Lee
1201 K Street, Suite 1100
Sacramento, CA 95814, U.S.A.
Tel: (916) 442-1111
Facsimile: (916) 448-1709


B.
Funds for the purchase of Units should be sent via wire transfer to:



 
 
2

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
(Signature Page)


ORYON HOLDINGS, INC.
340 BASA COMPOUND
ZAPATE, LAS PINAS CITY
METRO MANILA, PHILIPPINES


Ladies & Gentlemen:


The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:


1.           This Securities Purchase Agreement, including the Terms and
Conditions set forth in Annex I (the “Terms and Conditions”), the Risk Factors
set forth in Annex II (the “Risk Factors”), and exhibits, which are all attached
hereto and incorporated herein by reference as if fully set forth herein (the
“Agreement”), is made as of the date set forth below between Oryon Holdings,
Inc., a Nevada corporation (the “Company”), and the Investor.
 
2.           The Company has authorized the sale and issuance of up to 6,000,000
Units of the Company securities to certain Investors in a private placement (the
“Offering”).  Each Unit each consists of 1 share of the Company’s common stock,
$0.001 par value (the “Shares”), and warrants in the form attached hereto as
Exhibit A (the “Warrants”) exercisable to purchase 1 share of common stock of
the Company at an exercise price of $0.75 per share, exercisable over 5 years
(the “Warrant Shares”) and in accordance with the terms set forth in the
Warrants.
 
3.           Pursuant to the Terms and Conditions, the Company and the Investor
agree that the Investor will purchase from the Company and the Company will
issue and sell to the Investor _____________ Units, for a purchase price of
$0.50 per Unit, for an aggregate purchase price of $___________ consisting of
___________ Shares and ___________ Warrants to purchase  shares of common stock
of the Company. Unless otherwise requested by the Investor, certificates
representing the Common Stock purchased by the Investor will be registered in
the Investor’s name and address as set forth below.  The Investor agrees to
remit payment for the Units directly to the Company’s subsidiary,
OryonTechnologies, LLC in accordance with the wire instructions provided by the
Company.


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Date: __________,
20__                                                               
 
Investor:
 
By:                                                                
Print Name:
Title:
 
Address:                                                                
     
Phone:
Fax:                                                                
 
Social Security Number or TIN (if applicable):
   

 

 
3

--------------------------------------------------------------------------------

 

ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
 
Investment in the Company involves a high degree of risk.  Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.
 
1. Authorization and Sale of the Units.  Subject to these Terms and Conditions,
the Company has authorized the sale of up to 6,000,000 units (“Units”) of the
Company, each consisting of 1 share of the Company’s common stock, $0.001 par
value (the “Shares”), and a warrant (the “Warrants”) exercisable to purchase 1
share of common stock of the Company at an exercise price of $0.75 per share,
exercisable over a five (5) year period (the “Warrant Shares”) and in accordance
with the terms set forth in the Warrants (the “Shares” and “Warrants,”
collectively, a “Unit”).  The Company reserves the right to increase or decrease
this number.  All references to currency in this Securities Purchase Agreement
shall refer to the lawful currency of the United States of America.
 
         2. Agreement to Sell and Purchase the Units.
 
2.1 At the Closing (as defined in Section 3 of this Annex I), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions hereinafter set forth, the number of Units, if applicable,
set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement at the purchase price set forth thereon.
 
2.2 The Company may enter into the same form of Securities Purchase Agreement
(“Agreement”), including these Terms and Conditions, with other Investors and
expects to complete sales of subsequent Units to other Investors.
 
3. Delivery of the Shares and Warrants at Closing.  The completion of the
purchase and sale of the Units (the “Closing”) shall occur at the offices of the
Company upon receipt of cleared funds and fully executed documents for the
purchase of the Units on each date set by the Company, provided that a final
closing shall occur no later than March 31, 2013 which date may be extended at
the sole discretion of the Company.  Within seven (7) days after each Closing,
the Company shall deliver to the Investor one or more stock certificates
representing the number of Shares and a Warrant representing the number of
shares of common stock as set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement, each such certificate, certificates or warrant to
be registered in the name of the Investor, as set forth in Section 3 of the
Signature Page to the Securities Purchase Agreement.
 
The Company’s obligation to issue the Shares and Warrants to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the Units
being purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.
 
The Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.
 
4. Representations, Warranties and Covenants of the Company.  The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:
 
4.1 Organization.  The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization.  The Company
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently contemplated and is registered or qualified to
do business and in good standing in each jurisdiction in which the nature of the
business conducted by it or the location of the properties owned or leased by it
requires such qualification and where the failure to be so qualified would have
a material adverse effect upon the condition (financial or otherwise), earnings,
business, properties or operations of the Company (a “Material Adverse Effect”),
and no proceeding has been instituted in any such jurisdiction, revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2 Due Authorization and Valid Issuance.  The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreement, and the Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Units.   The Shares and the shares of Common Stock of
the Company issuable upon exercise of the Warrants being purchased by the
Investor hereunder will, upon issuance and payment therefore pursuant to the
terms hereof, be duly authorized, validly issued, fully-paid and nonassessable.
 
4.3 Non-Contravention.  The execution and delivery of the Agreement, the
issuance and sale of the Units under the Agreement, the fulfillment of the terms
of the Agreement and the consummation of the transactions contemplated thereby
will not (A) conflict with or constitute a violation of, or default under, (i)
any material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
its properties are bound, (ii) the charter, by-laws or other organizational
documents of the Company, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
applicable to the Company or its properties, except in the case of clauses (i)
and (iii) for any such conflicts, violations or defaults which are not
reasonably likely to have a Material Adverse Effect or (B) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.
 
4.4 Capitalization.  As of March 9, 2012, there were 29,000,000 shares of the
Company’s common stock issued and outstanding.  Except as contemplated by
documents filed by the Company with the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since such date through the date hereof (the “Exchange Act Documents”),
there are no other outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any unissued shares of capital stock or other equity interest
in the Company or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company is a party or of which the Company
has knowledge and relating to the issuance or sale of any capital stock of the
Company, any such convertible or exchangeable securities or any such rights,
warrants or options.
 
4.5 Legal Proceedings.  There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company is
or may be a party or of which the business or property of the Company is subject
that is not disclosed in the Exchange Act Documents.
 
4.6 No Violations.  The Company is not in violation of its charter, bylaws, or
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company, which violation, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect,
or is in default (and there exists no condition which, with the passage of time
or otherwise, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other evidence of indebtedness
in any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company is a party or by which the Company is bound or
by which the properties of the Company are bound, which would be reasonably
likely to have a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
        5. Representations, Warranties and Covenants of the Investor.
 
5.1 The Investor represents and warrants to, and covenants with, the Company
that:  (i) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units; (ii) the Investor has carefully read and fully understands the risks
involved with an investment in the Company including, without limitation, the
risks identified on Annex II, attached hereto, (iii) the Investor is acquiring
the number of Units set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement in the ordinary course of its business and for its
own account for investment only and with no present intention of distributing
any of such Units or any arrangement or understanding with any other persons
regarding the distribution of such Units; (iv) the Investor will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Units except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder; (v) all of
the representations made by the Investor are true, correct and complete as of
the date hereof and will be true, correct and complete as of the Closing Date;
and (vi) the Investor has, in connection with its decision to purchase the
number of Units set forth in Section 3 of the Signature Page to the Securities
Purchase Agreement, relied only upon the Exchange Act Documents and the
representations and warranties of the Company contained herein.  There are no
suits, pending litigation, or claims against the undersigned that could
materially affect the net worth of the Investor.
 
5.2 The Investor acknowledges that it has had access to the Exchange Act
Documents and has carefully reviewed the same.  The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company’s officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested.  The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Units, and fully understands that the Units are
speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment.  Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.
 
5.3 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Units, or possession or distribution of offering
materials in connection with the issuance of the Units, in any jurisdiction
outside the United States where legal action by the Company for that purpose is
required.  Investor will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Units,
Shares, Warrants or Warrant Shares or has in its possession or distributes any
offering material, in all cases at its own expense.
 
5.4 The Investor hereby covenants with the Company not to make any sale of the
Units, Shares, Warrants or Warrant Shares without complying with the provisions
of this Agreement, and the Investor acknowledges that the certificates
evidencing the Shares will be imprinted with a legend that prohibits their
transfer except in accordance therewith.  The overall commitment of the Investor
to investments, which are not readily marketable, is not excessive in view of
the Investor’s net worth and financial circumstances, and any purchase of the
Units will not cause such commitment to become excessive.  The Investor is able
to bear the economic risk of an investment in the Units.
 
5.5 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law
 
 
6

--------------------------------------------------------------------------------

 
5.6 Investor will not use any of the restricted Shares or Warrant Shares
acquired pursuant to this Agreement to cover any short position in the Common
Stock of the Company if doing so would be in violation of applicable securities
laws.
 
5.7 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment
advice.  The Investor has consulted such legal, tax and investment advisors, as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Units.
 
5.8 The Investor understands that the issuance of the Units to the Investor has
not been registered under the Securities Act in reliance upon one or more
specific exemptions therefrom, including Regulation D and/or Regulation S, which
exemption depends upon, among other things, the accuracy of the Investor’s
representations made in this Agreement.  The Investor understands that the Units
must be held indefinitely unless subsequently registered under the Securities
Act and qualified under applicable state securities laws, or unless an exemption
from such registration and qualification requirements is otherwise available.
The  Investor acknowledges that the Company has no obligation to register or
qualify the Units or underlying Shares or Warrant Shares for resale. The
Investor acknowledges that the Company will refuse to register any transfer of
Units, Shares or Warrant Shares that is not made in accordance with the
provisions of Regulation S, registered pursuant to the Securities Act or
otherwise exempt from such registration. The Investor further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares or Warrant Shares, and
requirements relating to the Company which are outside of the Investor’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Investor has been independently advised as to the applicable
holding period imposed in respect of the Shares by securities legislation in the
jurisdiction in which the undersigned resides and confirms that no
representation has been made respecting the applicable holding periods for the
Shares or Warrant Shares in such jurisdiction and it is aware of the risks and
other characteristics of the Units and of the fact that the undersigned may not
resell the Units, Shares or Warrant Shares except in accordance with applicable
securities legislation and regulatory policy.
 
5.9 A copy of the Company’s annual report on Form 10-K, its quarterly reports on
Form 10-Q, current reports on Form 8-K and information statements are available
on the SEC’s website at www.sec.gov.
 
5.10 For purposes of compliance with the Regulation S exemption for the offer
and sale of the Units (defined in this Section 5.10 to include the underlying
Shares and Warrant Shares) to non-U.S. Persons, if the Investor is not a “U.S.
Person,” as such term is defined in Rule 902(k) of Regulation S,1 the Investor
represents and warrants that the Investor is a person or entity that is outside
the United States, and further represents and warrants as follows:
 

--------------------------------------------------------------------------------

1
Regulation S provides in part as follows:

    1.      “U.S. person” means:  (i) any natural person resident in the United
States; (ii) any partnership or corporation organized or incorporated under the
laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. person; (iv) any trust of which any trustee is a U.S.
person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated,
or (if an individual) resident in the United States; and (viii) any partnership
or corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.
    2.           The following are not “U.S. persons”: (i) any discretionary
account or similar account (other than an estate or trust) held for the benefit
or account of a non-U.S. person by a dealer or other professional fiduciary
organized, incorporated, or (if an individual) resident in the United States;
(ii) any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if: (A) an executor or administrator of the
estate who is not a U.S. person has sole or shared investment discretion with
respect to the assets of the estate; and (B) the estate is governed by foreign
law; (iii) any trust of which any professional fiduciary acting as Trustee is a
U.S. person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person; (iv) an employee
benefit plan established and administered in accordance with the law of a
country other than the United States and customary practices and documentation
of such country; (v) any agency or branch of a U.S. person located outside the
United States if: (A) the agency or branch operates for valid business reasons;
and (B) the agency or branch is engaged in the business of insurance or banking
and is subject to substantive insurance or banking regulation, respectively, in
the jurisdiction where located; and (vi) the International Monetary Fund, the
International Bank for Reconstruction and Development, the Inter-American
Development Bank, the Asian Development Bank, the African Development Bank, the
United Nations, and their agencies, affiliates and pension plans, and any other
similar international organizations, their agencies, affiliates and pension
plans.

 
7

--------------------------------------------------------------------------------

 
 
(a) The Investor is not acting and purchasing (or proposes to purchase) the
Units on behalf of any other persons, entities or accounts and is not acquiring
the Units for the account or benefit of a U.S. Person.  The Investor represents
and warrants that the Investor is not a “U.S. Person” (as defined in Rule 902(k)
under the Securities Act) and was located outside the United States at the time
any offer to buy the Units was made and at the time the buy offer was originated
by the undersigned.
 
(b) If the Investor  is a legal entity, it has not been formed specifically for
the purpose of investing in the Company.
 
(c) The Investor  hereby represents that he, she or it has satisfied and fully
observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Units, including (i) the
legal requirements of the Investor’s jurisdiction for the acquisition of the
Units, (ii) any foreign exchange restrictions applicable to such acquisition,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, which may be relevant to the
holding, redemption, sale, or transfer of the Units; and further, the Investor
agrees to continue to comply with such laws as long as he, she or it shall hold
the Units.
 
(d) To the knowledge of the Investor, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Units being offered.  Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Units.  To the knowledge of the
Investor, the Units were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.
 
(e) The Investor will offer, sell or otherwise transfer the Units, only (A)
pursuant to a registration statement that has been declared effective under the
Securities Act, (B) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company’s right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Company for the purpose of determining the availability of an exemption.
 
(f) The Investor will not engage in hedging transactions involving the Units
unless such transactions are in compliance with the Securities Act.
 
(g) The Investor represents and warrants that the undersigned is not a citizen
of the United States and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period). The Investor understands that the Company
may rely upon the representations and warranty of this paragraph as a basis for
an exemption from registration of the Units under the Securities Act of 1933, as
amended, and the provisions of relevant state securities laws.
 
 
 
8

--------------------------------------------------------------------------------

 
5.11 The Investor is not a “disqualified organization.”  “Disqualified
organization” means (i) the federal government of the United States; (ii) any
state or political subdivision of the United States; (iii) any foreign
government; (iv) any international organization; (v) any agency or
instrumentality of any of the organizations listed in clauses (i), (ii), (iii)
or (iv) above; (vi) any other tax exempt organization, other than a farmer’s
cooperative described in Section 521 of the Code that is exempt from both income
taxation and from taxation under the unrelated business taxable income
provisions of the Code; or (vii) any rural electrical or telephone cooperative.
 
5.12 The Investor represents that neither it nor, to the Investor’s knowledge,
any person or entity controlling, controlled by or under common control with the
Investor, nor any person or entity having a beneficial interest in the Investor,
nor any other person or entity on whose behalf the undersigned is acting (i) is
a person or entity listed in the annex to Executive Order No. 13224 (2001)
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism); (ii) is named on the List of Specially Designated Nationals
and Blocked Persons maintained by the U.S. Office of Foreign Assets Control
(OFAC); (iii) is a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S. political figure
or an immediate family member or close associate of such figure; or (v) is
otherwise prohibited from investing in the Company pursuant to applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
or orders (categories (i) through (v) collectively, a “Prohibited
Investor”).  The Investor agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, antiterrorist and asset
control laws, regulations, rules and orders.  The Investor consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its affiliates and agents of such information about the Investor as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders.  If the Investor is a financial institution that is subject to the
PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the “Patriot Act”), the
Investor represents that the Investor has met all of its respective obligations
under the Patriot Act.  The Investor acknowledges that if, following the
investment in the Company by the Investor, the Company reasonably believes that
the Investor is a Prohibited Investor or is otherwise engaged in suspicious
activity or refuses to provide promptly information that the Company requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require Investor to transfer the Units,
Shares, Warrants or Warrant Shares.  The Investor further acknowledges that the
Investor will not have any claim against the Company or any of its affiliates or
agents for any form of damages as a result of any of the foregoing actions.
 
6. Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:
 
 
9

--------------------------------------------------------------------------------

 
 
(a)  
if to the Company, to:Oryon Holdings, Inc.

 
 
340 Basa Compound

 
Zapate, Las Pinas City

 
Metro Manila, Philippines

 
 
Attn: Chief Executive Officer

 
 
Phone: (702) 973-1583

 
(b)  
with a copy to:Greenberg Traurig LLP

 
 
1201 K Street, Suite 1100

 
Sacramento, CA 95814

 
 
Attn: Mark C Lee

 
 
Phone: (916) 442-1111

 
 
Fax:: (916) 448-1709

 
                     (c) if to the Investor, at its address on the signature
page hereto, or at such other address or addresses as may have been furnished to
the Company in writing.
 
7. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
9. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
10. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law.
 
11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
12. Rule 144.  The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of the Investor holding
Shares and Warrant Shares purchased hereunder made after the first anniversary
of the Closing Date, make publicly available such information as necessary to
permit sales pursuant to Rule 144 under the Securities Act), and it will take
such further action as the Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell Shares or Warrant
Shares purchased hereunder without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of the Investor, the
Company will deliver to such holder a written statement as to whether it has
complied with such information and requirements.
 
13. Confidential Information.  The Investor represents to the Company that, at
all times during the Company’s offering of the Units, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Units
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.
 

 
10

--------------------------------------------------------------------------------

 

ANNEX II
 
RISK FACTORS


The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.


FURTHER, THE RISKS DESCRIBED BELOW ASSUME THE CONSUMMATION OF A PROPOSED REVERSE
ACQUISITION TRANSACTION BETWEEN THE COMPANY AND ORYONTECHNOLOGIES, LLC, A TEXAS
LIMITED LIABILITY COMPANY (“ORYON”), PURSUANT TO WHICH ORYON WILL BE MERGED INTO
A LIMITED LIABILITY COMPANY WHOLLY-OWNED BY THE COMPANY IN CONSIDERATION FOR THE
ISSUANCE BY THE COMPANY OF SHARES OF COMMON STOCK OF THE COMPANY (THE “MERGER
TRANSACTION”).  ORYON IS A RESEARCH AND DEVELOPMENT COMPANY AS WELL AS A SALES
AND MARKETING COMPANY WITH CERTAIN INTELLECTUAL PROPERTY RIGHTS RELATED TO A
THREE DIMENSIONAL, ELASTOMERIC, MEMBRANOUS, FLEXIBLE ELECTROLUMINESCENT
LAMP.  ASSUMING THE SUCCESSFUL CLOSING OF THE MERGER TRANSACTION, ORYON SHALL
BECOME A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY AND THE BUSINESS OF THE COMPANY
SHALL CONSIST PRIMARILY OF THE BUSINESS OF ORYON.


AS USED BELOW, “WE,” “US” AND “OUR” REFER COLLECTIVELY TO ORYON HOLDINGS, INC.
AND ORYON, AND REFERENCES TO THE “COMPANY” REFER TO THE COMPANY AFTER GIVING
EFFECT TO THE MERGER TRANSACTION.
 
Risks Relating to Our Company and Our Industry


Oryon has  limited revenues and has incurred losses.


We have limited revenues and we anticipate that our existing cash and cash
equivalents will not be sufficient to fund our longer term business needs and we
will need to generate additional revenue or receive additional investment to
continue operations. In 2010 and 2011, Oryon had losses of approximately $1.5
million and $1.6 million, respectively.  Based on the Company’s current business
plan, the Company anticipates that it will continue to incur losses through the
year ending December 2012.
 
The Company operates a business that is highly speculative and may not generate
any profit.
 
There can be no assurance that the Company’s products will have commercial
viability and/or that the Company’s plan to develop and exploit the Company’s
technology is feasible.  Because of the numerous risks and uncertainties
associated with developing and marketing new technologies, the Company is unable
to predict the extent of any future profits, if at all.  The Company has
financed its operations and internal growth primarily through funding provided
by limited investments in the Company to date and funds generated from
operations.  To date, the Company has devoted substantially all of its efforts
to research and development, infrastructure building and initial marketing
activities.  There is no guarantee the cost estimates used by the Company or the
sales volumes projected are accurate and will be attained.  An inability to meet
sales volumes as forecast or to achieve assumed cost figures could have a
negative impact on the Company’s profitability, cash flow and survival.  Some of
the initial sales volumes that the Company is projecting are expected to be in
the apparel and gear areas.  These areas are highly volatile and sometimes
affected by economic conditions beyond the control of the Company, which could
impact planned sales volumes and could negatively impact the finances of the
Company.
 
Our auditors have expressed uncertainty as to our ability to continue as a going
concern.
 
Primarily as a result of our recurring losses and our lack of liquidity, we
received a report from our independent auditors that includes an explanatory
paragraph describing the substantial uncertainty as to our ability to continue
as a going concern as of our fiscal year ended December 31, 2011.
 
 
11

--------------------------------------------------------------------------------

 
 
If we fail to raise additional capital, our ability to implement our business
model and strategy could be compromised.
 
We have limited capital resources and operations. To date, our operations have
been funded entirely from the proceeds from limited revenues, equity and debt
financings.  The Company currently does not have adequate capital or revenue to
meet its current or projected operating expenses.  We anticipate needing
substantial additional capital in the near future to develop and market new
products, services and technologies.  We currently do not have commitments for
financing to meet our expected needs and we may not be able to obtain additional
financing on terms acceptable to us, or at all.  Even if we obtain financing for
our near term operations and product development, we expect that we will require
additional capital beyond the near term.  If we are unable to raise capital when
needed, our business, financial condition and results of operations would be
materially adversely affected, and we could be forced to reduce or discontinue
our operations.  Debt financing, if obtained, may involve agreements that
include covenants limiting or restricting our ability to take specific actions,
such as incurring additional debt and could increase our expenses, and would be
required to be repaid regardless of its operating results.  Moreover, we may
issue equity securities in connection with such debt financing.  Equity
financing, even if obtained, could result in ownership and economic dilution to
our existing stockholders and/or require us to grant certain rights and
preferences to new investors.  In addition, we may seek additional capital due
to favorable market conditions or strategic considerations even if we believe we
have sufficient funds for our current operations.


The Company does not currently have credit facilities or arrangements in place
as a source of funds and there can be no assurance that the Company will be able
to raise sufficient additional capital or raise such capital on acceptable terms
or raise such capital when the Company needs it.  If such capital is not
available on satisfactory terms, or is not available at all, the Company may be
required to delay, scale back or stop the development of its products and/or
cease its operations.
 
Substantially all of our assets secure outstanding Series C Convertible Notes.


We owe $2.7 million principal amount under our 5% Series C Convertible Notes
(“Series C Notes”) due December 31, 2012.  The Series C Notes are secured by
substantially all of the assets of Oryon, including all of Oryon’s patents and
other intellectual property.  The Series C Notes convert to equity in the event
that Oryon receives a qualified financing of at least $2 million.  In the event
that Oryon does not receive a qualified financing and is unable to repay the
Series C Notes (including accrued interest) by December 31, 2012, the holders of
the Series C Notes may elect to foreclose on the assets of Oryon which could
result in a sale of all of Oryon’s assets.  In such event, no assurance can be
given that our assets could be sold for an amount that would be adequate to
repay our debt or result in any net proceeds to our stockholders.


Potential Negative Dilution if Series C Notes are converted or outstanding
Company options and warrants are exercised.


At December 31, 2011, there were $1.0 million Series C-1, $1.1 million Series
C-2 and $0.6 million Series C-3 Notes outstanding. The Series C Notes are
convertible to Company common stock at the rate of $0.0625 (Series C-1 Notes),
$0.1875 (Series C-2 Notes) or $0.15 (Series C-3 Notes) under certain conditions,
as specified in the Notes.  As of the same date, there were outstanding
1,015,139 warrants to purchase 1,015,139 shares of Company stock at $0.31 per
common share.  In addition, as of December 31, 2011, there were 295,388 options
outstanding exercisable at prices ranging from $0.13 per common share to $0.63
per common share.  As such, in the event all or some of the foregoing notes,
options and warrants are converted or exercised, as applicable, substantial
dilution to our existing stockholders may occur.
 
If our products do not gain market acceptance, we may not be able to fund future
operations.
 
There can be no assurance that our products will have commercial viability
and/or that our plan to develop and exploit our technology is feasible.  A
number of factors may affect the market acceptance of our products, including,
among others, the perception by consumers of the effectiveness of our products,
our ability to fund our sales and marketing efforts, and the effectiveness of
our sales and marketing efforts. If our products do not gain acceptance by
consumers, we may not be able to fund future operations, including the
development of new products, and/or our sales and marketing efforts for our
current products, which inability would have a material adverse effect on our
business, financial condition and operating results.
 
 
12

--------------------------------------------------------------------------------

 
 
If we underestimate our operating expenses, we may not be able to fund future
operations.
 
To date, we have devoted substantially all of our efforts to research and
development, infrastructure building and initial marketing activities.  There is
no guarantee that our cost estimates or projected sales volumes are accurate and
will be attained.  An inability to meet sales volumes as forecast or to achieve
assumed cost figures could have a negative impact on our profitability, cash
flow and survival.
 
We expect our operating expenses to increase in connection with the continued
development of our products and expansion of its marketing activities.  We may
also incur costs and expenses that are unexpected, in excess of amounts
anticipated or are otherwise not contemplated or provided for in connection with
our business plan.  If these or other costs or expenses are incurred, it could
have a material adverse effect on our financial performance.
 
Any failure to adequately establish an internal and distributor sales force will
impede our growth.
 
We expect to be substantially dependent on an internal and distributor sales
force to attract new consumers of our products. We believe that there may be
significant competition for qualified, productive sales personnel and
distributors who have the skills and technical knowledge necessary to promote
and sell our products. Our ability to achieve significant growth in revenue in
the future will depend, in large part, on our success in establishing our sales
network. If we are unable to develop an efficient sales network, it will make
our growth more difficult and our business could suffer.
 
Our failure to accurately estimate demand for our products could adversely
affect our business and financial results.
 
We may not accurately estimate demand for our products. Our ability to estimate
the overall demand for our products is imprecise and may be less precise in
certain markets. If we materially underestimate demand for our products or are
unable to secure sufficient materials to produce and package our products, we
might not be able to satisfy demand on a short-term basis. Moreover,
industry-wide shortages of certain electronic and lighting components, parts or
raw materials have been, and could, from time to time in the future, be
experienced. Such shortages could interfere with and/or delay production of our
products and could have a material adverse effect on our business and financial
results.
 
Changes in consumer preferences may reduce demand for our products.
 
Our future success will depend upon our ability to develop and introduce
different and innovative lighting solutions and applications for ELastolite®. In
order to develop our market share, the impact of our products must address a
consumer need and then meet that need in the areas of quality and derived
benefits. There can be no assurance of our ability to meet that need and there
is no assurance that consumers will purchase our products. Additionally, our
products are considered premium products and to maintain market share during
recessionary periods we may have to reduce profit margins which would adversely
affect our results of operations. Product lifecycles for some consumer
electronic products in which our products may be used may be limited to a few
years before consumers’ preferences change. There can be no assurance that our
products will become or remain profitable for us. Our industry is subject to
changing consumer preferences and shifts in consumer preferences may adversely
affect us if we misjudge such preferences. We may be unable to achieve volume
growth through product initiatives. We also may be unable to penetrate new
markets. If we are unable to address any or all of these issues, it may affect
our ability to produce revenues and our business, financial condition and
results of operations will be adversely affected.
 
If we are unable to develop and establish brand image or product quality, or if
we encounter product recalls, our business may suffer.
 
Our success depends on our ability to develop and establish brand image for our
products, lighting solutions and applications for ELastolite®. We have no
assurance that our advertising, marketing and promotional programs will have the
desired impact on our products’ brand image or consumer preferences. Product
quality issues, real or imagined, or allegations of product defects, even if
false or unfounded, could tarnish the image of the affected brands and may cause
consumers to choose other products. We may be required from time to time to
recall products entirely.  Product recalls could adversely affect our
profitability and our brand image. We do not maintain recall insurance. While we
do not expect to have any credible product liability litigation, there is no
assurance that we will not experience such litigation in the future. In the
event we do experience product liability claims or a product recall, our
financial condition and business operations could be materially adversely
effected.
 
 
13

--------------------------------------------------------------------------------

 
We may acquire or make investments in companies or technologies that could cause
loss of value to our stockholders and disruption of our business.
 
Subject to our capital constraints, we intend to continue to explore
opportunities to acquire companies or technologies in the future. Entering into
an acquisition entails many risks, any of which could adversely affect our
business, including:


·  
Failure to integrate the acquired assets and/or companies with our current
business;

·  
The price we pay may exceed the value we eventually realize;

·  
Loss of share value to our existing stockholders as a result of issuing equity
securities as part or all of the purchase price;

·  
Potential loss of key employees from either our current business or the acquired
business;

·  
Entering into markets in which we have little or no prior experience;

·  
Diversion of management’s attention from other business concerns;

·  
Assumption of unanticipated liabilities related to the acquired assets; and

·  
The business or technologies we acquire or in which we invest may have limited
operating histories, may require substantial working capital, and may be subject
to many of the same risks we are subject to.



If we do not respond effectively and on a timely basis to rapid technological
change, our business could suffer.


Our industry is characterized by rapidly changing technologies, industry
standards, customer needs and competition, as well as by frequent new product
and service introductions. We must respond to technological changes affecting
both our customers and suppliers. We may not be successful in developing and
marketing, on a timely and cost-effective basis, new services that respond to
technological changes, evolving industry standards or changing customer
requirements. Our success will depend, in part, on our ability to accomplish all
of the following in a timely and cost-effective manner:


·  
Effectively using and integrating new technologies;

·  
Continuing to develop our technical expertise;

·  
Enhancing our engineering and system design services;

·  
Developing services that meet changing customer needs;

·  
Advertising and marketing our services; and

·  
Influencing and responding to emerging industry standards and other changes.

 
An interruption in the supply of products and services that we obtain from third
parties could cause a decline in sales of our products.


In designing, developing and supporting our products, lighting solutions and
applications for ELastolite®, we rely on many third party providers. These
suppliers may experience difficulty in supplying us products or services
sufficient to meet our needs or they may terminate or fail to renew contracts
for supplying us these products or services on terms we find acceptable. If our
liquidity deteriorates, our vendors may tighten our credit, making it more
difficult for us to obtain suppliers on terms satisfactory to us. Any
significant interruption in the supply of any of these products or services
could cause a decline in sales of our services, unless and until we are able to
replace the functionality provided by these products and services. We also
depend on third parties to deliver and support reliable products, enhance their
current products, develop new products on a timely and cost-effective basis and
respond to emerging industry standards and other technological changes.
 
Growth of internal operations and business may strain our financial resources.


We intend to significantly expand the scope of our operating and financial
systems in order to build and expand our business. Our growth rate may place a
significant strain on our financial resources for a number of reasons,
including, but not limited to, the following:
 
 
14

--------------------------------------------------------------------------------

 
 
·  
The need for continued development of our financial and information management
systems;

·  
The need to manage strategic relationships and agreements with manufacturers,
suppliers and distributors; and

·  
Difficulties in hiring and retaining skilled management, technical and other
personnel necessary to support and manage our business.

 
We cannot give you any assurance that we will adequately address these risks
and, if we do not, our ability to successfully expand our business could be
adversely affected.
 
Current global economic conditions may adversely affect our industry, business
and result of operations.
 
The recent disruptions in the current global credit and financial markets has
included diminished liquidity and credit availability, a decline in consumer
confidence, a decline in economic growth, an increased unemployment rate, and
uncertainty about economic stability. There can be no assurance that there will
not be further deterioration in credit and financial markets and confidence in
economic conditions. These economic uncertainties affect businesses such as ours
in a number of ways, making it difficult to accurately forecast and plan our
future business activities. The current adverse global economic conditions and
tightening of credit in financial markets may lead consumers to postpone
spending, which may cause our customers to cancel, decrease or delay their
existing and future orders with us. In addition, financial difficulties
experienced by our suppliers, manufacturers, distributors or customers could
result in product delays, increased accounts receivable defaults and inventory
challenges. We are unable to predict the likely duration and severity of the
current disruptions in the credit and financial markets and adverse global
economic conditions. If the current uncertain economic conditions continue or
further deteriorate, our business and results of operations could be materially
and adversely affected.
 
Significant changes in government regulation may hinder sales.


The production, distribution, sale and marketing of our products are subject to
the rules and regulations of various federal, state and local agencies, various
environmental statutes, and various other federal, state and local statutes and
regulations applicable to the production, transportation, sale, safety, and
advertising of or pertaining to our products. New statutes and regulations may
also be instituted in the future. Compliance with applicable federal and state
regulations is crucial to our success. Although we believe that we are in
compliance with applicable regulations, should the federal government or any
state in which we operate amend its guidelines or impose more stringent
interpretations of current laws or regulations, we may not be able to comply
with these new guidelines. Such regulations could require the reformulation of
certain products to meet new standards, market withdrawal or discontinuation of
certain products we are unable to redesign or reformulate, imposition of
additional record keeping requirements and expanded documentation regarding the
properties of certain products.  Failure to comply with applicable requirements
could result in sanctions being imposed on us or the manufacturers of any of our
products, including but not limited to fines, injunctions, product recalls,
seizures and criminal prosecution. Further, if a regulatory authority finds that
a current or future product or production run is not in compliance with any of
these regulations, we may be required to have the packaging of our products
changed which may adversely affecting our financial condition and operations. We
are also unable to predict whether or to what extent a warning under any of
applicable statute would have an impact on costs or sales of our products.


If we are not able to adequately protect our intellectual property, we may not
be able to compete effectively.
 
Our ability to compete depends in part upon the strength of our proprietary
rights in our technologies, brands and content. Currently, and going forward, we
expect to rely on a combination of U.S. and foreign patents, trademarks, trade
secret laws and license agreements to establish and protect our intellectual
property and proprietary rights.  The efforts we have taken and expect to take
to protect our intellectual property and proprietary rights may not be
sufficient or effective at stopping unauthorized use of our intellectual
property and proprietary rights. In addition, effective trademark, patent,
copyright and trade secret protection may not be available or cost-effective in
every country in which our services are made available.  There may be instances
where we are not able to fully protect or utilize our intellectual property in a
manner that maximizes competitive advantage. If we are unable to protect our
intellectual property and proprietary rights from unauthorized use, the value of
our products may be reduced, which could negatively impact our business. Our
inability to obtain appropriate protections for our intellectual property may
also allow competitors to enter our markets and produce or sell the same or
similar products. In addition, protecting our intellectual property and other
proprietary rights is expensive and diverts critical managerial resources.  We
rely in part on our currently issued patents to support competitive
position.  There can be no assurance that some of our patents will not be
challenged at a later date.  There can be no guarantee that we will be
successful in obtaining additional patents that we may need at a later date to
support certain growth initiatives.  Our ability to defend our patents, if they
are challenged, or the inability to obtain certain patents in the future, could
have a Material Adverse Effect in future periods.  If we are otherwise unable to
protect our intellectual property and proprietary rights, our business and
financial results could be adversely affected.
 
 
15

--------------------------------------------------------------------------------

 
If we are forced to resort to legal proceedings to enforce our intellectual
property rights, the proceedings could be burdensome and expensive. In addition,
our proprietary rights could be at risk if we are unsuccessful in, or cannot
afford to pursue, those proceedings.  In addition, the possibility of extensive
delays in the patent issuance process could effectively reduce the term during
which a marketed product is protected by patents.


The intellectual property to support our intermediate and long-term growth plans
continues to be developed and there can be no assurance that we will complete
such process.  The addition of intellectual property to support this growth is
particularly dependent on the continued services of our technology team and its
ability to develop additional technologies to support such growth plans.  If we
do not have the financial resources to develop the intellectual property to
fully support these growth plans, our ability to develop future products and
refinement of current products could be negatively impacted.
 
We may also need to obtain licenses to patents or other proprietary rights from
third parties. We may not be able to obtain the licenses required under any
patents or proprietary rights or they may not be available on acceptable terms.
If we do not obtain required licenses, we may encounter delays in product
development or find that the development, manufacture or sale of products
requiring licenses could be foreclosed. We may, from time to time, support and
collaborate in research conducted by universities and governmental research
organizations. We may not be able to acquire exclusive rights to the inventions
or technical information derived from these collaborations, and disputes may
arise over rights in derivative or related research programs conducted by us or
our collaborators.
 
Assertions against us by third parties for infringement of their intellectual
property rights could result in significant costs and cause our operating
results to suffer.
 
The electronic and lighting industries are characterized by vigorous protection
and pursuit of intellectual property rights and positions, which results in
protracted and expensive litigation for many companies. Other companies with
greater financial and other resources than us have gone out of business from
costs related to patent litigation and from losing a patent litigation. We may
be exposed to future litigation by third parties based on claims that our
technologies or activities infringe the intellectual property rights of others.
Although we try to avoid infringement, there is the risk that we will use a
patented technology owned or licensed by another person or entity and be sued
for patent infringement or infringement of another party’s intellectual property
or proprietary rights.  If we or our products are found to infringe the
intellectual property or proprietary rights of others, we may have to pay
significant damages or be prevented from making, using, selling, offering for
sale or importing such products or services or from practicing methods that
employ such intellectual property or proprietary rights.


Further, we may receive notices of infringement of third-party intellectual
property rights. Specifically, we may receive claims from various industry
participants alleging infringement of their patents, trade secrets or other
intellectual property rights in the future. Any lawsuit resulting from such
allegations could subject us to significant liability for damages and invalidate
our proprietary rights. These lawsuits, regardless of their success, would
likely be time-consuming and expensive to resolve and would divert management
time and attention. Any potential intellectual property litigation also could
force us to do one or more of the following:


·  
stop selling products or using technology or manufacturing processes that
contain the allegedly infringing intellectual property;

·  
pay damages to the party claiming infringement;

·  
attempt to obtain a license for the relevant intellectual property, which may
not be available on commercially reasonable terms or at all; and

·  
attempt to redesign those products that contain the allegedly infringing
intellectual property with non-infringing intellectual property, which may not
be possible.

 
The outcome of a dispute may result in our need to develop non-infringing
technology or enter into royalty or licensing agreements. We may agree to
indemnify certain customers for certain claims of infringement arising out of
the sale of our products. Any intellectual property litigation could have a
material adverse effect on our business, operating results or financial
condition.
 
 
16

--------------------------------------------------------------------------------

 


Confidentiality agreements with employees and others may not adequately prevent
disclosure of our trade secrets and other proprietary information.
 
Our success depends upon the skills, knowledge and experience of our technical
personnel, our consultants and advisors as well as our licensors and
contractors. Because we operate in a highly competitive field, we rely almost
wholly on trade secrets to protect our proprietary technology and processes.
However, trade secrets are difficult to protect. We enter into confidentiality
and intellectual property assignment agreements with our corporate partners,
employees, consultants, outside scientific collaborators, developers and other
advisors. These agreements generally require that the receiving party keep
confidential and not disclose to third parties confidential information
developed by us during the course of the receiving party’s relationship with us.
These agreements also generally provide that inventions conceived by the
receiving party in the course of rendering services to us will be our exclusive
property. However, these agreements may be breached and may not effectively
assign intellectual property rights to us. Our trade secrets also could be
independently discovered by competitors, in which case we would not be able to
prevent use of such trade secrets by our competitors. The enforcement of a claim
alleging that a party illegally obtained and was using our trade secrets could
be difficult, expensive and time consuming and the outcome would be
unpredictable. In addition, courts outside the United States may be less willing
to protect trade secrets. The failure to obtain or maintain meaningful trade
secret protection could adversely affect our competitive position.


We face intense competition and expect competition to increase in the future,
which could prohibit us from developing a customer base and generating revenue.
 
There are many companies who will compete directly with our planned products and
services.  These companies may already have an established market in our
industry.  Most of these companies have significantly greater financial and
other resources than us and have been developing their products and services
longer than we have been developing ours.  Additionally, there are not
significant barriers to entry in our industry and new companies may be created
that will compete with us and other, more established companies who do not now
directly compete with us, may choose to enter our markets and compete with us in
the future.  Our inability to compete effectively with larger companies could
have a Material Adverse Effect on our business activities, financial condition
and results of operations.


If we are unable to attract, train and retain marketing, technical and financial
personnel, our business may be materially and adversely affected.
 
Our future success depends, to a significant extent, on our ability to attract,
train and retain marketing, technical and financial personnel. Recruiting and
retaining capable personnel, particularly those with expertise in our chosen
industries, are vital to our success. There is substantial competition for
qualified marketing, technical and financial personnel, and there can be no
assurance that we will be able to attract or retain our marketing, technical and
financial personnel. If we are unable to attract and retain qualified employees,
our business may be materially and adversely affected.
 
Our business depends substantially on the continuing efforts of our executive
officers and our business may be severely disrupted if we lose their services.
 
Our future success depends substantially on the continued services of our
executive officers.  In particular, our performance depends, in large part, upon
our officers and their existing relationships in the industry.  We do not
maintain key man life insurance on any of our executive officers and directors.
If one or more of our executive officers are unable or unwilling to continue in
their present positions, we may not be able to replace them readily, if at all.
Therefore, our business may be severely disrupted, and we may incur additional
expenses to recruit and retain new officers. In addition, if any of our
executives joins a competitor or forms a competing company, we may lose some of
our customers.
 
 
17

--------------------------------------------------------------------------------

 
 
We are subject to manufacturing risks.
 
We intend to use contract manufacturers for a majority of our production
volumes.  There can be no assurance that contract arrangements will be finalized
or maintained at cost levels that will insure that we achieve the necessary
gross margin to attain profitability.  Any interruption in the manufacturing
capacity or production of contract manufacturers would impact their ability to
complete orders under contract terms or accept new orders and could have a
negative impact on our sales and financial viability.
 
We are subject to production risks.
 
The products we will be making have not undergone extensive field and consumer
testing.  If failure of our products should occur, we could be subject to
warranty claims and other liabilities which could have a negative effect on our
financial stability and further negatively affect both current and future
sales.  Certain of our important raw materials are available or obtained from a
limited number of suppliers at the current time.  Should one of these suppliers
discontinue its production or distribution of these materials, unless we have
developed additional suppliers in the interim, the result would have a
materially adverse impact on us and could result in our production being
suspended until an acceptable substitute could be found.
 
We are subject to potential technological obsolesce.
 
Our success is based on our ability to capitalize on our core patents and
intellectual property in the marketplace and continue, through research and
development, to develop improved technology.  Other companies may develop
technology that leapfrogs our existing technology thereby making our technology
obsolete.  Advancements could materially adversely affect our growth and future
business.
 
We are subject to marketing risks.
 
The markets that we targeted as immediately viable are subject to changing
consumer trends and personal taste and could be impacted by factors outside our
control.  Any economic factors which impact our markets could have a negative
impact on us and our financial performance.  Certain of the markets that we have
targeted are classified as “high tech” and as such are subject to rapid
technological advancements as well as high barriers such as cost, vendor status,
criteria and time constraints.  If any of these markets are subject to adverse
economic conditions or experience an economic downturn, we could be negatively
impacted.
 
After we introduce some of our products to the market, it is expected that we
will attract an increased level of competition from companies that make products
that are similar to our product.  Any increased level of competition from other
companies in the areas that we have targeted could lead to lower margins than
projected and have a negative impact on us.  We have made assumptions on the
timing and cycles to market that, if in error, could adversely impact future
revenue and cash flow.
 
Our products are subject to government regulations regarding safety matters that
may require significant expenditures by us to ensure compliance.
 
Our products (and certain uses of our products) may be subject to governmental
regulations for compliance with applicable safety standards.  Any failure to
comply with such standards could subject us to both governmental fines as well
as possible claims by consumers.
 
We are subject to new corporate governance and internal control reporting
requirements, and our costs related to compliance with, or our failure to comply
with, existing and future requirements could adversely affect our business.
 
We may face new corporate governance requirements under the Sarbanes-Oxley Act
of 2002, as well as new rules and regulations subsequently adopted by the
Securities and Exchange Commission (“SEC”) and the Public Company Accounting
Oversight Board.  These laws, rules and regulations continue to evolve and may
become increasingly stringent in the future.  In particular, under SEC rules, we
are required to include management’s report on internal controls as part of our
annual report for the fiscal year ending January 31, 2012, pursuant to Section
404 of the Sarbanes-Oxley Act.  The financial cost of compliance with these
laws, rules and regulations is expected to be substantial.  We cannot assure you
that we will be able to fully comply with these laws, rules and regulations that
address corporate governance, internal control reporting and similar
matters.  Failure to comply with these laws, rules and regulations could
materially adversely affect our reputation, financial condition and the value of
our securities.
 
 
18

--------------------------------------------------------------------------------

 
We are subject to certain risks arising in connection with the Merger
Transaction.


Pursuant to the Merger Transaction, we undertook certain commitments to Oryon to
provide capital to fund Oryon’s operations and other commitments.  The
Investor’s purchase of the Units is intended to satisfy a portion of the capital
commitment to Oryon.  In the event that the Company fails to raise the aggregate
amount of capital of $2 million during the time period as provided in the Merger
Transaction, the Company will be required to issue additional shares of common
stock (the “Contingent Shares”) to the stockholders of the Company other than
the Investor in order to adjust the outstanding ownership of the Company to give
effect to the Company’s inability to fully fund its capital commitment to
Oryon.  If the Company is required to issue such Contingent Shares, this would
result in a corresponding dilution of the Investor’s ownership interest in the
Company.


Risks Related to an Investment in Our Securities


Our board of directors does not intend to declare or pay any dividends to our
stockholders in the foreseeable future.
 
The declaration, payment and amount of any future dividends will be made at the
discretion of our board of directors, and will depend upon, among other things,
the results of our operations, cash flows and financial condition, operating and
capital requirements, and other factors the board of directors considers
relevant.  There is no plan to pay dividends in the foreseeable future, and if
dividends are paid, there can be no assurance with respect to the amount of any
such dividend.
 
Nevada law and our articles of incorporation authorize us to issue shares of
stock, which shares may cause substantial dilution to our existing stockholders
and/or have rights and preferences greater than our common stock.
 
Pursuant to our Articles of Incorporation, we currently have 600,000,000 shares
of common stock authorized.  At the closing of the Merger Transaction, we will
have  32,702,121 shares of common stock issued and outstanding and up to an
additional 222,190,934 shares issuable upon conversion of the Series C Notes,
exercise of outstanding options and warrants and issuance of Contingent
Shares.  As a result, our Board of Directors has the ability to issue a large
number of additional shares of common stock without stockholder approval, which,
if issued, could cause substantial dilution to our existing stockholders.  In
addition, we may elect to issue preferred stock or other securities in the
future having rights and preferences greater to our common stock.  Pending
approval by a majority of our stockholders, our articles of incorporation will
provide that the Board may designate the rights and preferences of preferred
stock without a vote by the stockholders.
 
The purchase price of the common stock has been arbitrarily determined
 
The Company has not requested or received any third party valuation of the
Company.  The purchase price for the common stock may bear no relationship to
the Company’s assets, book value, historical results of operations or any other
established criterion of value, and may not be indicative of the fair value of
the common stock.
 
A limited public trading market exists for our common stock, which makes it more
difficult for our stockholders to sell their common stock in the public markets.
 
Our common stock is not listed on any stock exchange.  Although our common stock
is quoted on the OTCQB, there is no established public market for shares of our
common stock, and no trades of our common stock have taken place on the OTCQB.
No assurance can be given that an active market will develop or that a
stockholder will ever be able to liquidate its shares of common stock without
considerable delay, if at all.  Many brokerage firms may not be willing to
effect transactions in the securities.  Even if a purchaser finds a broker
willing to effect a transaction in these securities, the combination of
brokerage commissions, state transfer taxes, if any, and any other selling costs
may exceed the selling price.  Furthermore, our stock price may be impacted by
factors that are unrelated or disproportionate to our operating
performance.  These market fluctuations, as well as general economic, political
and market conditions, such as recessions, lack of available credit, interest
rates or international currency fluctuations may adversely affect the market
price and liquidity of our common stock.


 
19

--------------------------------------------------------------------------------

 
Shares of our common stock that have not been registered under the Securities
Act of 1933, as amended, regardless of whether such shares are restricted or
unrestricted, are subject to resale restrictions imposed by Rule 144, including
those set forth in Rule 144(i) which apply to a “shell company.” In addition,
any shares of our common stock that are held by affiliates, including any
received in a registered offering, will be subject to the resale restrictions of
Rule 144(i).


Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a
“shell company” is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, we may be deemed a “shell company” pursuant to
Rule 144 prior to the Merger Transaction, and as such, sales of our securities
pursuant to Rule 144 are not able to be made until a period of at least twelve
months has elapsed from the date on which the Company’s Current Report on Form
8-K was filed with the Commission reflecting the Company’s status as a
non-“shell company.” Therefore, any restricted securities we sell in the future
or issue to consultants or employees, in consideration for services rendered or
for any other purpose will have no liquidity until and unless such securities
are registered with the Commission and/or until a year after the date of the
filing of the Company’s Current Report on Form 8-K and we have otherwise
complied with the other requirements of Rule 144.  As a result, it may be harder
for us to fund our operations and pay our employees and consultants with our
securities instead of cash. Furthermore, it will be harder for us to raise
funding through the sale of debt or equity securities unless we agree to
register such securities with the Commission, which could cause us to expend
additional resources in the future. Our previous status as a “shell company”
could prevent us from raising additional funds, engaging employees and
consultants, and using our securities to pay for any acquisitions (although none
are currently planned), which could cause the value of our securities, if any,
to decline in value or become worthless. Lastly, any shares held by affiliates,
including shares received in any registered offering, will be subject to the
resale restrictions of Rule 144(i).   


Our stock is categorized as a penny stock. Trading of our stock may be
restricted by the SEC’s penny stock regulations which may limit a stockholder’s
ability to buy and sell our stock.


Our stock is categorized as a “penny stock”. The SEC has adopted Rule 15g-9
which generally defines “penny stock” to be any equity security that has a
market price (as defined) less than $5.00 per share or an exercise price of less
than $5.00 per share, subject to certain exceptions. Our securities are covered
by the penny stock rules, which impose additional sales practice requirements on
broker-dealers who sell to persons other than established customers and
accredited investors. The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document in a form prepared by the SEC which
provides information about penny stocks and the nature and level of risks in the
penny stock market. The broker-dealer also must provide the customer with
current bid and offer quotations for the penny stock, the compensation of the
broker-dealer and its salesperson in the transaction and monthly account
statements showing the market value of each penny stock held in the customer’s
account. The bid and offer quotations, and the broker-dealer and salesperson
compensation information, must be given to the customer orally or in writing
prior to effecting the transaction and must be given to the customer in writing
before or with the customer’s confirmation. In addition, the penny stock rules
require that prior to a transaction in a penny stock not otherwise exempt from
these rules, the broker-dealer must make a special written determination that
the penny stock is a suitable investment for the purchaser and receive the
purchaser’s written agreement to the transaction. These disclosure requirements
may have the effect of reducing the level of trading activity in the secondary
market for the stock that is subject to these penny stock rules. Consequently,
these penny stock rules may affect the ability of broker-dealers to trade our
securities. We believe that the penny stock rules discourage investor interest
in and limit the marketability of our common stock.


FINRA sales practice requirements may also limit a stockholder’s ability to buy
and sell our stock.
 
In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (“FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these
 
 
20

--------------------------------------------------------------------------------

 
 
rules, FINRA believes that there is a high probability that speculative low
priced securities will not be suitable for at least some customers. The FINRA
requirements make it more difficult for broker-dealers to recommend that their
customers buy our common stock, which may limit your ability to buy and sell our
stock and have an adverse effect on the market for our shares.

We have not retained independent professionals for Investors.


We have not retained any independent professionals to review or comment on the
Offering or otherwise protect the interests of the Investors
hereunder.  Although the Company and Oryon have retained their own counsel, such
firms have not made any independent examination of any factual matters
represented by management herein, and purchasers of the securities offered
hereby should not rely on such firms so retained with respect to any matters
herein described.  Potential investors are encouraged to review all applicable
documents with their advisors and conduct such due diligence regarding their
potential investment in the Company as they deep appropriate.


We may not qualify to meet listing standards to list our stock on an exchange.

 
The SEC approved listing standards for companies using reverse mergers to list
on an exchange may limit our ability to become listed on an exchange.  We would
be considered a reverse merger company (i.e., an operating company that becomes
an Exchange Act reporting company by combining with a shell Exchange Act
reporting company) that cannot apply to list on NYSE, NYSE Amex or Nasdaq until
our stock has traded for at least one year on the U.S. OTC market, a regulated
foreign exchange or another U.S. national securities market following the filing
with the SEC or other regulatory authority of all required information about the
merger, including audited financials.  We would be required to maintain a
minimum $4 share price ($2 or $3 for Amex) for at least thirty (30) of the sixty
(60) trading days before our application and the exchange’s decision to
list.  We would be required to have timely filed all required reports with the
SEC (or other regulatory authority), including at least one annual report with
audited financials for a full fiscal year commencing after filing of the above
information.  Although there is an exception for a firm underwritten IPO with
proceeds of at least $40 million, we do not anticipate being in a position to
conduct an IPO in the foreseeable future.  In order for the minimum stock price
requirement to not apply, we must satisfy the one year trading requirement and
file at least four (4) annual reports with the SEC after the Merger.  To the
extent that we cannot qualify for a listing on an exchange, our ability to raise
capital will be diminished.
 
Filing requirements applicable to certain investors.
 
Investors that acquire five percent (5%) or more of the our common stock may be
required to file reports with the SEC disclosing such investor’s beneficial
share ownership of our common stock.  To the extent such requirements apply to
an investor, such investor will also be required to file certain reports with
the SEC reflecting any material changes of beneficial ownership.  We will not
file any such reports on behalf of any investor.
 
THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE UNITS OFFERED HEREIN.  POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE UNITS.
 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF WARRANT



 
 

--------------------------------------------------------------------------------

 
[exhibit103_page1.jpg]
 
 
 

--------------------------------------------------------------------------------

 

[exhibit103_page2.jpg]

 
 

--------------------------------------------------------------------------------

 
 
[exhibit103_page3.jpg]

 
 
 

--------------------------------------------------------------------------------

 
[exhibit103_page4.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
[exhibit103_page5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[exhibit103_page6.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[exhibit103_page7.jpg]
 
 
 
7

--------------------------------------------------------------------------------

 
[exhibit103_page8.jpg]
 
 
8

--------------------------------------------------------------------------------

 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Common Stock covered thereby set
forth below, to:
 
Name of Assignee
Address/Fax Number
No. of Shares
                                         

 
Dated:
Signature
     
Witness:


 
 

--------------------------------------------------------------------------------

 
